DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 5-6, filed 27 June 2022, with respect to the rejection(s) of claim(s) 1 and 16 under 35 § 102 have been fully considered and are persuasive, particularly in that Sears does not expressly disclose the first and second thresholds of claim 1 and the pre-stored transparency patterns of claim 16.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of additional prior art.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 5-8, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sears et al. (US 2020/0111259) in view of Ramirez (US 2021/0054691).
Regarding claim 1, Sears discloses a helmet (see figures 10A-10B, 11A, 13-14, 17, for instance) comprising: a visor screen (see figure 17, 1700; see also [0135]) having a plurality of liquid crystal display (LCD) pixels (402), each LCD pixel configured to alter in transparency ([0093]-[0094]); a light sensor ([0060]; [0120]) configured to detect incident light; and a controller (see Fig. 14, and [0120], ‘control system’) coupled to the visor screen and the light sensor ([0120]), the controller configured to alter the transparency of the plurality of LCD pixels based on the incident light ([0120], [0134]), wherein the controller includes a processor (826; [0129]-[0129]) and memory coupled to the processor, wherein the memory, when acted upon by the processor, causes the processor to alter the transparency of the plurality of LCD pixels ([0008]). However, Sears does not expressly disclose wherein the memory, when acted upon by the processor, causes the processor to alter the transparency of a first predetermined subset of the LCD pixels in response to a magnitude of the incident light exceeding a first threshold, wherein the memory, when acted upon by the processor, causes the processor to alter the transparency of a second predetermined subset of the LCD pixels in response to the magnitude of the incident light exceeding a second threshold.
Ramirez discloses an optical device which controls the transparency of a plurality of LCD pixels (see figures 1-3A and 5-7, for instance), wherein the memory, when acted upon by the processor (682), causes the processor to alter the transparency of a first predetermined subset of the LCD pixels ([0037]: “In some embodiments such as shown in FIG. 2D, the interactive dimmable window systems 100 and methods may allow passengers to create electronic clear apertures 250 in shaded portions of the window system 100, enabling a localized viewable experience of the outside world without flooding the cabin with light. The aperture 250 may be time-controlled, and revert to a fully-shaded state after a set period of time. The aperture may be controlled based on distance to or from source and destination locations.”) in response to a magnitude of the incident light exceeding a first threshold ([0027]: “For example, when it is bright outside, the window system 100 may be controlled by the user or automatically (e.g., using light sensor) to dim the dimmable layer 102B to a high opacity or complete opacity”), wherein the memory, when acted upon by the processor, causes the processor to alter the transparency of a second predetermined subset of the LCD pixels ([0037]: “In some embodiments such as shown in FIG. 2D, the interactive dimmable window systems 100 and methods may allow passengers to create electronic clear apertures 250 in shaded portions of the window system 100, enabling a localized viewable experience of the outside world without flooding the cabin with light. The aperture 250 may be time-controlled, and revert to a fully-shaded state after a set period of time. The aperture may be controlled based on distance to or from source and destination locations.”) in response to the magnitude of the incident light exceeding a second threshold ([0027]: “When there is little or no light outside such as during nighttime driving, the window system 100 may be controlled by the user or automatically (e.g., using light sensor) to switch the dimmable layer 102B to high transparency or complete transparency”; see also [0078]: “Adjusting the level may be based on incrementing up or down in settings or adjusting to a set level based on the ambient light reading. In some embodiments, the adjustment may be based on determining one or more threshold levels of readings. Based on the threshold, the method may decrement, maintain the setting, or increment the level (e.g., of light transmission). In some embodiments, the threshold levels may be pre-determined based on user preference. In other embodiments, the threshold levels may be based on calibrated values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the transparency altering steps on the first and second predetermined subsets of the LCD pixels as Ramirez in the device of Sears. The motivation for doing so would have been to improve enjoyment of the device user by reducing or eliminating annoying sudden changes in brightness, as taught by Ramirez ([0027]).
Regarding claim 2, Sears in view of Ramirez discloses the helmet of claim 1, wherein the controller (see fig. 14) is configured to, in response to a magnitude of the incident light exceeding a threshold (see also Ramirez [0027]), alter the plurality of LCD pixels from a transparent state to an opaque state ([0135]).
Regarding claim 5, Sears in view of Ramirez discloses the helmet of claim 1, wherein the controller (see Fig. 14, and [0120], ‘control system’) is configured to: determine a direction of the incident light via the light sensor ([0120]), and alter the transparency of a subset of the plurality of LCD pixels (402), wherein the subset is selected based on the determined direction of the incident light (since light impinging on pixels 402 implies directionality; see also Ramirez figure 2D, area 250).
Regarding claim 6, Sears in view of Ramirez discloses the helmet of claim 1, wherein the controller (see Fig. 14, and [0120], ‘control system’) is configured to: determine a location of the incident light via the light sensor ([0120]), and alter the transparency of the plurality of LCD pixels (402) such that a first group of LCD pixels are less transparent than a second group of LCD pixels (see fig. 2A, for instance; see also Ramirez figure 2D, area 250), wherein the first group is located closer than the second group to the detected location of the incident light.
Regarding claim 7, Sears in view of Ramirez discloses the helmet of claim 1, wherein the controller (see Fig. 14, and [0120], ‘control system’) is configured to determine a direction of the incident light via the light sensor ([0008]), and transition the visor screen to assume a gradient pattern with some of the LCD pixels being more opaque than other LCD pixels ([0055]), wherein the gradient pattern is based on the determined direction of the incident light ([0008]; [0076]).
Regarding claim 8, Sears in view of Ramirez discloses the helmet of claim 1, further comprising a camera ([0008]; [0146]) configured to capture images of eyes of a rider wearing the helmet, wherein the controller (see Fig. 14, and [0120], ‘control system’) is configured to determine a location of the eyes of the rider and a direction of the incident light, and wherein the controller is configured to select a subset of LCD pixels and reduce the transparency of the subset of the LCD pixels (see fig. 2A, for instance), wherein the selection of the subset of LCD pixels is based on the determined location of the eyes and the determined direction of the incident light.
Regarding claim 16, Sears discloses a system for controlling an electronic visor screen of a helmet (see figures 10A-10B, 11A, 13-14, 17, for instance), the system comprising: a visor screen (see figure 17, 1700; see also [0135]) configured to shield eyes of a helmet wearer, the visor screen having a plurality of liquid crystal display (LCD) pixels (402), each LCD pixel configured to (i) in an opaque state, block light from passing through a corresponding area of the visor screen ([0058]), and (ii) in a transparent state, allow light to pass through the corresponding area of the visor screen ([0058]); a light sensor ([0120]) configured to mount to a helmet and detect a direction of incident light; and a controller (see Fig. 14, and [0120], ‘control system’) configured to transition a group of the LCD pixels from the transparent state to the opaque state, wherein the group is selected for the transition by the controller based on the direction of incident light (see [0008]). However, Sears does not expressly disclose wherein the controller is configured to set the LCD pixels in the group to a pre-stored transparency pattern with varying transparencies levels within the group, wherein the pre-stored transparency pattern is based on the direction of the incident light.
Ramirez discloses an optical device which controls the transparency of a plurality of LCD pixels for a dimmable window (see figures 1-3A and 5-7, for instance), wherein the controller () is configured to set the LCD pixels in the group to a pre-stored transparency pattern with varying transparencies levels within the group, wherein the pre-stored transparency pattern is based on the direction of the incident light ( [0078] (emphasis added): “Adjusting the level may be based on incrementing up or down in settings or adjusting to a set level based on the ambient light reading. In some embodiments, the adjustment may be based on determining one or more threshold levels of readings. Based on the threshold, the method may decrement, maintain the setting, or increment the level (e.g., of light transmission). In some embodiments, the threshold levels may be pre-determined based on user preference. In other embodiments, the threshold levels may be based on calibrated values.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pre-stored transparency pattern steps in the LCD pixels as Ramirez in the device of Sears. The motivation for doing so would have been to improve enjoyment of the device user by reducing or eliminating annoying sudden changes in brightness, as taught by Ramirez ([0027]).

Regarding claim 17, Sears in view of Ramirez discloses the system of claim 16, wherein the controller is configured to set the LCD pixels (402) in the group to a uniform transparency level between fully transparent and fully opaque ([0058]-[0059]).
Regarding claim 19, Sears discloses the system of claim 16, wherein the light sensor is configured to detect an intensity of the incident light ([0060]; [0120]), and the controller ([0120]) is configured to set the group of LCD pixels (402) at a transparency level based on the intensity of the incident light (see Ramirez [0078]).
Regarding claim 20, Sears discloses the system of claim 16, further comprising a camera ([0146]) configured to mount to the helmet and detect a location of the eyes of the helmet wearer, wherein the group is selected for the transition based on the location of the eyes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/16/2022